1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     COURTNEY MOTLEY,                                     Case No. 3:20-cv-00121-MMD-WGC
4                                              Plaintiff                      ORDER
5            v.
6     STATE OF NEVADA, et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and filed an

12   application to proceed in forma pauperis. (ECF Nos. 1-1, 1).

13          Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28

14   U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to

15   proceed in forma pauperis on this Court’s approved form and attach both an inmate

16   account statement for the past six months and a properly executed financial certificate on

17   this Court’s approved form. Plaintiff has not submitted an application on this Court’s

18   approved form or a properly executed financial certificate and inmate account statement

19   for the past six months. (See ECF No. 1). As such, the in forma pauperis application is

20   denied without prejudice. The Court will retain Plaintiff’s civil rights complaint (ECF No.

21   1-1), but will not file it until the matter of the payment of the filing fee is resolved. Plaintiff

22   will be granted an opportunity to cure the deficiencies of his application to proceed in

23   forma pauperis, or in the alternative, pay the full $400 filing fee for this action. If Plaintiff

24   chooses to file a new application to proceed in forma pauperis, he must file a fully

25   complete application to proceed in forma pauperis on this Court’s approved form, and

26   attach an inmate account statement for the past six months and a properly executed

27   financial certificate.

28          ///
1    II.    CONCLUSION
2           For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
3    in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.
4           IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
5    approved form application to proceed in forma pauperis by a prisoner, as well as the
6    document entitled information and instructions for filing an in forma pauperis application.
7           IT IS FURTHER ORDERED that within sixty (60) days from the date of this order,
8    Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis, on
9    the correct form with complete financial attachments in compliance with 28 U.S.C. §
10   1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
11   fee and the $50 administrative fee).
12          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
13   dismissal of this action may result.
14          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
15   (ECF No. 1-1) but will not file it at this time.
16                   February 26, 2020
            DATED: __________________
17
18                                                UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



                                                    -2-
